Case 1:19-cv-04349-NGG-RER Document 5 Filed 09/27/19 Page 1 of 3 PageID #: 51




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq.
Laurence M. Rosen, Esq.
275 Madison Avenue, 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
Email: lrosen@rosenlegal.com

[Proposed] Lead Counsel for Plaintiff and the Class

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


MARK MIKHLIN, Individually and on behalf of all             CASE No.: 1:19-cv-04349-NGG-RER
others similarly situated,
                                                            NOTICE OF MOTION OF MARK
               Plaintiff,                                   MIKHLIN TO APPOINT LEAD
                                                            PLAINTIFF AND APPROVE LEAD
               v.                                           PLAINTIFF’S SELECTION OF
                                                            COUNSEL
OASMIA PHARMACEUTICAL AB, JULIAN
ALEKSOV, MIKAEL ASP, ANDERS LUNDIN, CLASS ACTION
FREDRIK GYNNERSTEDT, and ANDERS BLOM,

               Defendants.



       PLEASE TAKE NOTICE that pursuant to Section 21D of the Securities Exchange Act

of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as amended by the Private Securities Litigation Reform Act

of 1995 (the “PSLRA”), Plaintiff Mark Mikhlin (“Movant”) hereby moves this Court, the

Honorable Nicholas G. Garaufis, United States District Court Judge, on a date and at a time to be

designated by the Court, for an order:

               (a)     appointing Movant to serve as Lead Plaintiff in this action; and

               (b)     approving Movant’s selection of The Rosen Law Firm, P.A. as Lead

       Counsel for the litigation.



                                                1
Case 1:19-cv-04349-NGG-RER Document 5 Filed 09/27/19 Page 2 of 3 PageID #: 52




       In support of this Motion, Movant submits: (i) the Memorandum of Law dated September

27, 2019 (and exhibits); and (ii) a [Proposed] Order Appointing Lead Plaintiffs and Approving

Lead Plaintiffs’ Selection of Counsel.



Dated: September 27, 2019                 Respectfully submitted,

                                          THE ROSEN LAW FIRM, P.A.

                                          /s/ Phillip Kim
                                          Phillip Kim, Esq.
                                          Laurence M. Rosen, Esq.
                                          275 Madison Avenue, 40th Floor
                                          New York, New York 10016
                                          Telephone: (212) 686-1060
                                          Fax: (212) 202-3827
                                          Email: pkim@rosenlegal.com
                                          Email: lrosen@rosenlegal.com

                                          [Proposed] Lead Counsel for Plaintiffs and
                                          the Class




                                             2
Case 1:19-cv-04349-NGG-RER Document 5 Filed 09/27/19 Page 3 of 3 PageID #: 53




                              CERTIFICATE OF SERVICE

      I hereby certify that on September 27, 2019, a true and correct copy of the foregoing
document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                   /s/Phillip Kim




                                             3
